[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The motion to reargue is denied. Under Practice Book § 211(A), as amended effective October 1, 1995, oral argument on such motions is within the discretion of the court. When the defendant filed its Notice of Intent to Argue, it did not explain why oral argument was necessary nor did it explain why the defendant should prevail. Section 211 was amended to facilitate the resolution of short calendar motions. Clearly, the two motions decided by the court were ones which could be decided without oral argument. Whenever a litigant files a motion of the class for which oral argument does not exist as of right, the opposing party must do something more than merely file a notice of intent to argue. Otherwise, the amendment to § 211 will have had no effect whatsoever. CT Page 362